DETAILED ACTION
Status of Claims
Applicant has amended claim 8.  (N.B. Claim 11 has a status identifier of “currently amended” but should have status identifier of “previously presented”).  No claims have been added or canceled.  Claims 1-7, 10, 12 and 13 were canceled prior to previous office action. Thus, claims 8, 9 and 11 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 22 August 2022 with respect to
objection to specification,
objection to claims 8, 9 and 11,
rejections of claims 8, 9 and 11 under U.S.C. § 112(b),
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to and arguments regarding claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below.  
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application, filed 02 January 2018 is a continuation of 14/693,707, filed 22 April 2015, now abandoned.  Application 14/693,707 claims priority from provisional application 62/134,980, filed 18 March 2015.  Accordingly, his application is given priority to 18 March 2015.
Claim Objections
Claim 8 is objected to because the claims are structured such that it is hard to determine what Applicant is claiming as his invention. 
If the Applicant wishes to claim a method, he should use words similar to: 
“A method for protecting network servers from man-in-the-middle attacks, the method comprising:
sending, by a first user's computing device, a first user's request for accessing a secure user's account residing on a first network website, …
receiving, by the  first user's computing device, an electronic instruction directing said first user's computing device …;
… (other method steps)”	
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A system for protecting network servers from man-in-the-middle attacks, the system comprising:
a first user’s computing device, 
a first network website connected to  
a secondary network server, 
the system configured to perform the steps of:
sending, by a first user's computing device, a first user's request for accessing a secure user's account residing on a first network website, …
receiving, by the  first user's computing device, an electronic instruction directing said first user's computing device …;
… (other method steps)”	

 Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is filled with a number of inconstancies and antecedent issues.  For example, in the limitations:
said first user's computing device receives an electronic instruction directing said first user's computing device to collect a set of specified distinctive identifiers comprising serial numbers and identifiers from hardware modules and components and software modules from said first user's computing device, and a unique one-time identification token, to be sent to a secondary network website as a second unique one-time identification token, and said first set of specified distinctive identifiers to be sent to said secondary network website, 
the term “said first set of specified distinctive identifiers” lacks antecedent basis.  It is not clear if an how it is tied to “a set of specified distinctive identifiers”.  
In the limitations:
said first user's computing device processes notifications from said first network website, said notifications comprise:
if said second unique one-time identification token is not matched against any of said unique one-time identification tokens in said first token database resident in a secondary network website, a first notification message reporting that said second unique one-time identification token is invalid and said user's request to access said first network website is not granted, and
if said second unique one-time identification token is matched to any of said first unique one-time identification tokens in said first token database, and if said first set of specified distinctive identifiers received from said first user's computing device do not match to any of said first sets of stored specified distinctive identifiers in a first validation database, a second notification message reporting that said first set of specified distinctive identifiers are invalid, and said first said first user's request to access said first network website is not granted, and
if said second unique one-time identification token is matched to any of said first unique one-time identification tokens in said first token database, and if said first set of specified distinctive identifiers received from said first user's computing device is matched to any of said first sets of stored specified distinctive identifiers in said first validation database, said third notification comprises said second unique one-time identification token, and a message that said first set of specified distinctive identifiers received from said first user's computing device are valid and, said first user's computing device is validated for accessing said first network website;
it is not clear what the distinction is between “a unique one-time identification token”, “a second unique one-time identification token”, “any of said unique one-time identification tokens” and “any of said first unique one-time identification tokens” are; the antecedent issues are not clear.  It is also not clear what the metes and bounds of the term “any of said first sets of stored specified distinctive identifiers” is in that only one set stored specified distinctive identifiers has been recited.
In the same limitations recited above, the phrases “if said second unique one-time identification token is not matched …”, “if said second unique one-time identification token is matched …” are conditional limitations which also include conditional limitations of “if said first set of specified distinctive identifiers received from said first user's computing device do not match”, (should be written “does not match”) and “if said first set of specified distinctive identifiers received from said first user's computing device is matched”.  As such, it is not clear what the order of comparing matching occurs.  Further, in as much as the limitations convey “being matched” or “not being matched”, the limitations’ are passive statements which do not clearly claim “comparing data”.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 9 and 11 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Additional Comments
Regarding claims 8, 9 and 11, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Todorov:  “SECURING PASSWORDS WITH CAPTCHA BASED HASH WHEN USED OVER THE WEB”, (US Pub. No. 20110296509 A1.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692